[Cite as Pinkney v. Brown, 2011-Ohio-6262.]




         Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                          JOURNAL ENTRY AND OPINION
                                   No. 96245




                                  PAMELA M. PINKNEY

                                                        PLAINTIFF-APPELLANT

                                                  vs.

                            RICKEY G. BROWN, ET AL.
                                                        DEFENDANTS-APPELLEES




                                              JUDGMENT:
                                               DISMISSED


                                        Civil Appeal from the
                                          2

                            Cuyahoga County Common Pleas Court
                               Domestic Relations Division
                                 Case No. CP-D-333483

      BEFORE: E. Gallagher, J., Jones, P.J., and Rocco, J.

      RELEASED AND JOURNALIZED:              December 8, 2011

ATTORNEY FOR APPELLANT

Pamela M. Pinkney, pro se
P.O. Box 5672
Cleveland, Ohio 44101


ATTORNEY FOR APPELLEES

Rickey G. Brown, pro se
1959 Amelia Court
Miamisburg, Ohio 45342




EILEEN A. GALLAGHER, J.:

      {¶ 1} This is an accelerated appeal brought pursuant to App.R. 11.1

and Local App.R. 11.1.

      {¶ 2} Rev. Pamela M. Pinkney (“Pinkney”) appeals from the decision of

the trial court, denying her motion for a domestic violence civil protection

order. Pinkney argues that the trial court erred in failing to grant her a
                                      3

civil protection order and that such error has placed her life and the lives of

her four children at risk. For the foregoing reasons, we dismiss the instant

appeal.

      {¶ 3} On April 22, 2011, this court, sua sponte, struck Pinkney’s

appellate brief for failing to conform with the requirements of App.R. 16(A),

which requires that each brief filed with this court contain the following

elements: (1) table of contents; (2) table of cases; (3) statement of

assignments of error presented for review; (4) statement of issues raised by

each assignment of error; (5) statement of the case; (6) statement of the facts;

(7) individual argument with regard to each assignment of error; and (8) a

brief conclusion stating precise relief sought. This court granted Pinkney

leave to file a conforming brief with the following warning language: “The

failure to file a brief that complies with App.R. 16(A), which specifically

raises cognizable assignments of error and supporting argument, will result

in the dismissal of the appeal.”

      {¶ 4} On June 14, 2011, Pinkney filed her revised brief.            While

technically in compliance with the form requirements of App.R. 16(A),

Pinkney’s brief fails to state any cognizable assignments of error and does

not contain any real legal argument. Further, in putting forth this appeal,

appellant fails to cite any legal authority for her claims, a failure that allows
                                      4

this court to disregard her arguments.      App.R. 12(A)(2); App.R. 16(A)(7);

State v. Martin (July 12, 1999), Warren App. No. CA99-01-003, citing

Meerhoff v. Huntington Mtge. Co. (1995), 103 Ohio App.3d 164, 658 N.E.2d

1109; Siemientkowski v. State Farm Ins., Cuyahoga App. No. 85323,

2005-Ohio-4295.    “If an argument exists that can support this assigned

error, it is not this court’s duty to root it out.” Cardone v. Cardone (May 6,

1998), Summit App. Nos. 18349 and 18673.

      {¶ 5} Accordingly, Pinkney’s failure to set forth a complying brief

allows this court to dismiss the instant appeal.     See N. Coast Cookies v.

Sweet Temptations (1984), 16 Ohio App.3d 342, 476 N.E.2d 388.

      Appeal dismissed.

      It is ordered that appellee recover of appellant costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

LARRY A. JONES, P.J., and
KENNETH A. ROCCO, J., CONCUR